El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La mercantil Antonsanti & FrancescM se componía de dos socios: J. Angel FrancescM y Francisco Antonsanti. Ambos-fallecieron y cada uno fué sucedido por sus herederos. Estos incoaron pleito contra Trujillo & Mercado. Alguna de la Mstoria anterior de ese litigio puede hallarse en Franceschi et al. v. Trujillo & Mercado, 26 D.P.R. 495, 562, y en Franceschi v. Mercado, 269 Fed. 954. Después del fallo de la Corte de Circuito de Apelaciones los demandantes iniciaron otro pleito que fué desestimado por la Corte de Distrito de Ponce, y la sentencia fué confirmada por este tribunal en *428Franceschi v. Mario Mercado e Hijos, 37 D.P.R. 596. La sentencia de la Corte de Distrito de Ponce que declaró sin lugar la demanda contenía el siguiente pronunciamiento: “Se declara sin lugar la demanda con costas, desembolsos y honorarios de abogado a los demandantes.” Después de algunos procedimientos (véase 41 D.P.R. 386) los honorarios de abogado fueron fijados en la cantidad de $10,000. A ins-tancia de la parte demandada, el secretario de la corte de distrito expidió mandamiento para que los $10,000 fueran cobrados indistintamente a los demandantes. María de la Paz Francesehi depositó en corte $1,698; María Julia, la misma cantidad; y Rafaela, $1,720.58; en total, $5,116.58. Esas cantidades fueron consignadas en secretaría bajo la teoría de que la sentencia de costas era mancomunada y que cada sucesión era responsable de exactamente la mitad de las costas. Aparentemente, nada pagó la sucesión de Antonsanti. Los apelantes dicen que había catorce demandantes en el •segundo pleito. No seguiremos el curso de todos los proce-dimientos, pero diremos que la cuestión respecto a si los .apelantes debían responder solamente de la cantidad que con-signaron en corte o del importe total de las costas impuestas a los demandantes en el pleito, fué debidamente planteada •a la corte. Esta tomó en consideración los artículos 328, 330 y 331 del Código de Enjuiciamiento Civil y la jurisprudencia de este tribunal en Manrique v. Díaz, 22 D.P.R. 180, y Diego Agüeros v. Navarrete, 36 D.P.R. 875. La corte declaró con lugar una moción presentada por la firma demandada y ordenó •que el secretario expidiese mandamiento para el cobro del •saldo adeudado, a ciertos demandantes especificados, entre los que se hallan los apelantes en este caso que hicieron la consignación en corte.
Los apelantes tratan de hacer distinción de los casos de Manrique v. Díaz y Agüeros v. Navarrete, supra, y quizá esas •decisiones no sean absolutamente obligatorias para ellos. Ambas partes han radicado alegatos elaborados. La principal contención de los apelantes es que el deber de pagar las *429costas es una obligación, y a menos que se disponga espe-cíficamente lo contrario, toda obligación, de acuerdo con el Código Civil, es mancomunada y no in solido.
La apelada sostiene, entre otras cosas, que una sentencia no es un contrato; que las costas se imponen ex delicto; que las obligaciones impuestas por sentencia no son en sentido alguno voluntarias o concensuales, y que las disposiciones del Código Civil apenas si se aplican a las sentencias. Nos inclinamos a convenir con la mayor parte del razonamiento de la apelada.
Además, nuestro Código de Enjuiciamiento Civil fue to-mado de Idabo. Según tenemos entendido, en la práctica americana las costas pueden cobrarse indistintamente contra todos y cada uno de los litigantes perdidosos. En el pago de costas no bay subrogación. En el estatuto adoptado en Puerto Rico la palabra “costas” debe entenderse como que ba sido usada en el mismo sentido en que lo fue en el estado del cual se tomó el estatuto. Allí no podría surgir duda alguna de que las costas eran cobrables como una penalidad contra todos y cada uno de los demandantes. También se nos ocurre que este pleito fue entablado por un número de demandantes individualmente. En el alegato de los apelantes éstos dicen que babía catorce demandantes. El número exacto no importa. El becbo cierto es que la parte de la .sentencia que concedió las costas fue dictada contra todos los demandantes. Si los apelantes tuvieran razón en su con-tención, entonces en cualquier pleito la obligación impuesta por la sentencia para el pago de las costas sería dividida mancomunadamente entre diez o catorce demandantes, o cual-quiera que sea el número de ellos. En otras palabras, la responsabilidad de cada demandante en este caso habría im-portado cerca de $700, suponiendo que hubiera catorce de-mandantes. De suerte que en cada caso un litigante victo-rioso tendría que entablar un pleito separado contra todos y cada uno de sus oponentes.
*430El artículo 331 del Código de Enjuiciamiento Civil dice que la corte puede distribuir proporcionalmente las costas, lo que abona la idea de que en ausencia de tal distribución las costas pueden cobrarse indistintamente. No tenemos duda alguna de que todas las costas pueden cobrarse a cada uno de los demandantes a menos que la corte Rubiera dispuesto lo contrario.
Cada uno de los demandantes optó por unirse al pleito, y cada cual es responsable de las molestias causadas a la de-mandada.

Debe confirmarse la resohíción apelada.